By the Court.
A civil action is maintainable against a justice of the peace acting in his office out of court, either maliciously, oppressively or corruptly. 2 Stra. 710.
The declaration states, “ the said John was " unjustly and maliciously deprived of his said appeal, and thereby unjustly compelled to pay " the said sum of fix pounds, with the sum of " for the costs of said warrant”. This appears to us to be sufficiently certain; We are therefore of opinion the reasons in arrest of judgment, ought to be overruled.